Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-18 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “the control electrode is located at an interface between the display area and the non-display area, and surrounds the adjustment layer, and there is a gap area between the control electrode and the adjustment layer; and the adjustment layer comprises charged particles configured to move to the control electrode under a control of a first electric field, and to move to the transparent electrode under a control of a second electric field, wherein the first electric field and the second electric field are electric fields created after signals are applied to the control electrode and the transparent electrode respectively, and a direction of the first electric field is opposite to a direction of the second electric field” as recited in claim 1 is the first major difference between the prior art and the claimed invention and the second major difference is “the control electrode surrounds the adjustment layer, and there is a gap area between the control electrode and the adjustment layer; and forming a transparent electrode of a transparent electrically-conductive material in the non- display area on the base substrate formed with the control electrode, wherein the adjustment layer and the transparent electrode layer are arranged in a stack; wherein the charged particles are configured to move to the control electrode under a control of the first electric field, and to move to the transparent electrode under a control of the second electric field, wherein the first electric field and the second electric field are electric fields created after signals are applied to the control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811